Untermyer, J.
(dissenting). Both the plaintiff and the defendant are resident in this State. The conduct of the defendant in instituting an action in the English courts, which upon the conceded *761facts have no jurisdiction over the plaintiff, presents a situation in which a court of equity should afford relief. The foundation of its jurisdiction is not alone the expense and the inconvenience of conducting litigation at a distant place but the fact that these will be sustained by the plaintiff in litigating in a jurisdiction which is not competent to render any effective judgment. Nevertheless, unless the plaintiff shall defend that action, either upon the merits or because the English courts are without jurisdiction, it will suffer the embarrassment and danger of a judgment by default, however void the judgment may be.
If a resident of this State can thus maintain an action against his neighbor here in some remote corner of the world which is without jurisdiction to render any judgment and thereby inflict -expense and inconvenience which a court of equity is helpless to prevent, the consequences will be serious indeed. Within all the authorities cited in the prevailing opinion, such inequitable conduct should be restrained.
The order should be affirmed.
Cohn, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion denied.